Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Response to Amendments 
Applicant’s amendment filed on August 12, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 2, 4, 6, 7, 11, 12, 14, 16, 17, and 20 has been acknowledged and entered.  
In view of the amendment to claim(s) 1, 2, 4, 6, 7, 11, 12, 14, 16, 17, and 20, the rejections of claims 1, 2, 4-12 and 14-20 under 35 U.S.C. §103 are maintained as modified in the response below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 10-13 of the Request for Continued Examination in response to the Final Office Action dated August 12, 2022, and received on October 11, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 3, 10, 11, 13, and 20 under 35 U.S.C. 102(a)(1) as being obvious in light of Goslin et al. (U.S. Pat. App. Pub. No. 2019/0243594, hereinafter Goslin) in view of Non-patent literature to Elibol (Elibol, Oguz H. and Milad Gholami. “Learning Language Models of Movie Characters.” [Available online: June 22, 2017] [Retrieved on Oct. 22, 2021] https://web.archive.org/web/20170622141334/https:// cs224d.stanford.edu/reports/oguz.pdf, hereinafter Elibol) and Garcia (U.S. Pat. App. Pub. No. 2019/0042908, hereinafter Garcia), Applicant asserts that Goslin, Elibol, and Garcia fails to recite at least “generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together,” and “wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message,” in combination with other elements of independent claims 1, 11, and 20, as amended. Applicant’s arguments are not persuasive. 
Garcia teaches the newly cited limitations of claims 1, 11, and 20. In light of applicant’s amendments, the mapping of Garcia is amended below to more clearly present the related teachings. First, Garcia teaches “generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together.” The models of Garcia “can further serve as rules to enable an AI character to more accurately express emotions associated with input or output content as compared to use of monotone voice.” (Garcia, ¶ [0116]). As such, the “rules [which] enable an AI character to more accurately express emotion” include changes in tone or intonation, thus avoiding the result of a “monotone voice”. Id. As these are learned models, Garcia implicitly discloses training using characteristics of the character including at least one of a tone or an intonation of the character. (Garcia, ¶ [0094]). As well, training using characteristics of the character including at least one of a tone or an intonation of the character are exemplified in the “range of character speech patterns when happy” and “the range of character speech patterns when sad” which are applied to avoid a “monotone voice.” (Garcia, ¶ [0071], [0116]).  As further explained in Garcia, “the model(s) can include one or more emotion voicing model(s) 330 that are used by the contextual response manager 212 to determine how the AI character 208 should say the content {by using...together}” including a first model “indicative of the range of character speech patterns when happy to determine how the AI character should express happiness {a first text to speech (TTS) model included in the voice assistant program}” and a second model “indicative of the range of character speech patterns when sad to determine how the AI character 208 should express sadness {a second TTS model included in the character specialized model}.” (Garcia, ¶ [0071]). 
Second, Garcia teaches “wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.” As taught in Garcia and further explained in the rejection below, “the emotion voicing model(s) 330 can include a first model generated based on training data indicative of the range of character speech patterns when happy to determine how the AI character should express happiness and a second model generated based on training data indicative of the range of character speech patterns when sad to determine how the AI character 208 should express sadness.” (Garcia, ¶ [0071]). The first emotion voicing model is the first TTS model and the second emotion voicing model is the second TTS model, each of which is “generated based on training data indicative of the range of character speech patterns” which is using data reflecting the voice characteristics of the predetermined character and used to “to determine how the AI character 208 should [vocally] express” the respective emotion. Id. Therefore, the rejection is maintained, as modified in response to the amended claims and described in greater detail below.
Applicant further argues that dependent claims 2, 4-9, 12, and 14-19 are allowable for at least the same reasons as independent claims 1, 11, and 20. This argument is not persuasive for at least the same reasons as described above with reference to claims 1, 11, and 20.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goslin in view of Elibol and Garcia.

Regarding claim 1, Goslin discloses A method performed by a device for providing a voice assistant service through a voice assistant program, the method comprising (The method 200 performed by the display device 105 through the system 100, where the display device 105 incorporates the voice assistant program; Goslin, ¶¶ [0021], [0032]) : receiving, from an external device, a plurality of character specialized models for the voice assistant program (system 100, incorporating the method 200, includes a display device 105 and storage 120, where “Storage 120 includes multiple Characters 135 (plurality of character specialized models),” and where storage 120 may include “network attached storage (NAS), or storage area-network (SAN), (external device)” and “one or more components of Display Device 105 (voice assistant program) may be located remotely and accessed via a network (further examples of external devices),” as such, the characters 135 (character specialized models) for the system 100 are received from an external device.; Goslin, ¶¶ [0021]); receiving a user voice input (the method 200 can include “At block 210, the Display Device 105 receives input from one or more users,” in which “the input can be provided as verbal (user voice input) command or instruction (a request for a response of the voice assistant program).”; Goslin, ¶¶ [0032]); determining whether the user voice input comprises a word indicating a character (“if the user addressed a particular character,” where addressing a particular character is a word indicating a character, and where “Display Device 105 determines whether there is a particular Character 135 associated with the received input” thus, determining whether the user voice input comprises the word indicating a character; Goslin, ¶¶ [0033]); selecting, from the plurality of character specialized models, a character specialized model corresponding to the word indicating the character, (“the Display Device 105 determines whether there is a particular Character 135 associated with the received input. For example, if the user addressed a particular character, the appropriate Character 135 should be used to respond.”; Goslin, ¶¶ [0033]) … determining a request for a response of the voice assistant program, based on analysis of the user voice input by using the voice assistant program (“the input can be provided as verbal command or instruction, written or textual request” where “Display Device 105 parses the input using one or more natural language processing algorithms” and the parsed input is used to determine “whether there is a particular Character 135 associated with the received input. {based on analysis of the user voice input by using the voice assistant program}”; Goslin, ¶¶ [0032]-[0033]) generating a response message regarding the response of the voice assistant program in text format, using… the character specialized model (“the method 200 then proceeds to block 235, where the Display Device 105 (voice assistant program) determines the appropriate response(s) based on the parsed input” and “the determined response... may include audio output (e.g., using text-to-speech), written output, and the like” where “displayed Character 135 may move and appear to be speaking to the user(s),” where audio output speaking to a user is a response message which is generated and “move and appear to be speaking to the user(s)” is using the character specialized model.; Goslin, ¶¶ [0035]-[0036]); … and outputting the generated sound of the response message, (“The method 200 then proceeds to block 240, where the determined response…” to the received input “is outputted to the user(s),” where the determined response “may include audio output (e.g., using text-to-speech).”; Goslin, ¶¶ [0036]). However, Goslin fails to expressly recite wherein the character specialized model is a model trained by using data related to a voice of the character, generating a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
Elibol teaches “learning language models of individual movie characters.” (Elibol, Abstract). Regarding claim 1, Elibol teaches wherein the character specialized model is a model trained by using data related to a voice of the character (Discloses “train[ing] a recurrent neural net based model on a dataset containing dialogs from 2496 movies to learn a general model” followed by “us[ing] the learned parameters to initialize a model that has a unique projection layer for each character in the show”; Elibol, Pg. 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin to incorporate the teachings of Elibol to include wherein the character specialized model is a model trained by using data related to a voice of the character. The modular approach described in Elibol allows for “for rapidly learning [character language models] from new movies.” (Elibol, Pg. 7, para. 1). However, Goslin and Elibol fail to expressly recite generating a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
Garcia teaches methods and apparatus for generating context-aware artificial intelligence characters. (Garcia, ¶ [0001]). Regarding claim 1, Garcia teaches generating a response message regarding the response of the voice assistant program… (The AI character 208 is implemented through the “contextual response manager 212 [which] executes one or more learned models (character specialized model) to determine the AI character response output(s) 214,” where the one or more models are trained by machine learning engine 325 of the training manager 216, and the training manager 216 can be “implemented by one or more cloud-based devices, such as one more servers, processors, and/or virtual machines” which are separate from the user device 202 (cloud-based devices are indicated as an alternative to implementing the training manager 216 “by the processor 204 of the user device 202”); Garcia, ¶¶ [0032]) by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together (“The contextual response manager 212 of the example of FIG. 3 includes a response generator 336 {thus both models are included in the voice assistant program together}” and “The response generator 336 {...in the character response model} uses the contextual response model(s) 328 [to] account for character-specific knowledge in determining what the AI character 208 should say” where the system uses “one or more contextual response model(s) 328,” thus indicating multiple contextual response models may be used. “The response generator 336 applies learned model(s) (e.g., the contextual response model(s) 328, the emotional voicing model(s) 330, the physical response model(s) 332) to determine one or more AI character response outputs 214 (block 602) {using a first NLG model... and a second NLG model}”; Garcia, ¶¶ [0074], [0094]); generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character (“The example model(s) generated herein can further serve as rules to enable an AI character to more accurately express emotions associated with input or output content as compared to use of monotone voice” thus implicitly disclosing that the example model is not monotone {...including one of at least a tone or intonation of the character...}; Garcia, ¶¶ [0116]) by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together (“The model(s) can include one or more emotion voicing model(s) 330 that are used by the contextual response manager 212 to determine how the AI character 208 should say the content {by using...together}” including a first model “indicative of the range of character speech patterns when happy to determine how the AI character should express happiness {a first text to speech (TTS) model included in the voice assistant program}” and a second model “indicative of the range of character speech patterns when sad to determine how the AI character 208 should express sadness {a second TTS model included in the character specialized model}.”; Garcia, ¶¶ [0071])…wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message (“the contextual response model(s) 328 account for character-specific knowledge {data reflecting characteristics of a predetermined character…} in determining what the AI character 208 should say {for generating a response message}” where “the contextual response model(s) 328” is a “learned model {a model trained by using...}” which is applied by the “response generator 336... to determine one or more AI character response outputs 214”; Garcia, ¶¶ [0074], [0094]), and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message (“the emotion voicing model(s) 330 can include a first model generated based on training data {the first... TTS models are trained by using data...} indicative of the range of character speech patterns when happy to determine how the AI character should express happiness and a second model generated based on training data {the second TTS models are trained by using data...} indicative of the range of character speech patterns {...reflecting the voice characteristics} when sad to determine how the AI character 208 {...of the predetermined character} should express sadness {...for generating the sound of the response message}”; Garcia, ¶¶ [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, to incorporate the teachings of Garcia to include generating a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generating sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message. The systems and methods described in Garcia allow for more realistic “user interaction with the AI character” which “reflects the user's expectations for the context in which the interaction occurs and/or is consistent with a storyline in which character being portrayed is associated.” (Garcia, ¶ [0016]).

Regarding claim 10, Goslin further discloses further comprising accessing the received character specialized model through the voice assistant program (the method 200 can include “the Display Device 105 receives input from one or more users... as verbal (user voice input) command or instruction (a request for a response of the voice assistant program)” where the “particular Character 135...” is “selected based on the input (e.g., a weather person is identified),” thus the method includes accessing the particular character 135 (received character specialized model) through voice input received and interpreted by the display device 105 (the voice assistant program).; Goslin, ¶ [0032], [0034]). 

Regarding claim 11, Goslin discloses A device for providing a voice assistant service, the device comprising (“Display Device 105 controls and orchestrates the thematic experience for the user(s)”; Goslin, ¶ [0021]); a microphone configured to receive a user voice input (“The Interaction Application 170 can receive commands from users (e.g., verbal commands) and perform actions in response to those instructions” where the “Display Device 105 analyzes… audio captured through one or more microphones” and where “audio [can be] captured and streamed from the Display Device 105,” thus a microphone configured to receive a user voice input; Goslin, ¶¶ [0026], [0042], [0045]); a communication interface (“network interface 130”; Goslin, ¶ [0021]); a memory storing one or more instructions and at least one processor configured to execute the one or more instructions to (“CPU 110 retrieves and executes programming instructions stored in Memory 115”; Goslin, ¶ [0021]): receive, from an external device through the communication interface, a plurality of character specialized models to interoperate with a voice assistant program (system 100, incorporating the method 200, includes a display device 105 and storage 120, where “Storage 120 includes multiple Characters 135 (plurality of character specialized models),” and where storage 120 may include “network attached storage (NAS), or storage area-network (SAN), (external device)” and “one or more components of Display Device 105 (voice assistant program) may be located remotely and accessed via a network (further examples of external devices),” as such, the characters 135 (character specialized models) for the system 100 are received from an external device.; Goslin, ¶ [0021]); receive, through the microphone,  a user voice input (the method 200 can include “At block 210, the Display Device 105 receives input from one or more users,” in which “the input can be provided as verbal (user voice input) command or instruction (a request for a response of the voice assistant program).”; Goslin, ¶¶ [0032]), determine whether the user voice input comprises a word indicating a character (“if the user addressed a particular character,” where addressing a particular character is a word indicating a character, and where “Display Device 105 determines whether there is a particular Character 135 associated with the received input” thus, determining whether the user voice input comprises the word indicating a character; Goslin, ¶¶ [0033]); select, from the plurality of character specialized models, a character specialized model corresponding to the word indicating the character (“the Display Device 105 determines whether there is a particular Character 135 associated with the received input. For example, if the user addressed a particular character, the appropriate Character 135 should be used to respond.”; Goslin, ¶¶ [0033]), …determine a request for a response of the voice assistant program, based on analysis of the user voice input by using the voice assistant program (“the input can be provided as verbal command or instruction, written or textual request” where “Display Device 105 parses the input using one or more natural language processing algorithms” and the parsed input is used to determine “whether there is a particular Character 135 associated with the received input {based on analysis of the user voice input by using the voice assistant program}”; Goslin, ¶¶ [0032]-[0033]); generate a response message regarding the response of the voice assistant program in text format, using… the character specialized model (“the method 200 then proceeds to block 235, where the Display Device 105 (voice assistant program) determines the appropriate response(s) based on the parsed input” and “the determined response ... may include audio output (e.g., using text-to-speech), written output, and the like” where “displayed Character 135 may move and appear to be speaking to the user(s),” where audio output speaking to a user is a response message which is generated and “move and appear to be speaking to the user(s)” is using the character specialized model.; Goslin, ¶¶ [0035], [0036]); and output the sound of the generated response message (“The method 200 then proceeds to block 240, where the determined response…” to the received input “is outputted to the user(s),” where the determined response “may include audio output (e.g., using text-to-speech), written output, and the like.”; Goslin, ¶ [0036]). However, Goslin fails to expressly recite wherein the character specialized model is a model trained by using data related to a voice of the character, generate a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
The relevance of Elibol is described above with relation to claim 1. Regarding claim 11, Elibol teaches wherein the character specialized model is a model trained by using data related to a voice of the character (Discloses “train[ing] a recurrent neural net based model on a dataset containing dialogs from 2496 movies to learn a general model” followed by “us[ing] the learned parameters to initialize a model that has a unique projection layer for each character in the show”; Elibol, Pg. 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin to incorporate the teachings of Elibol to include wherein the character specialized model is a model trained by using data related to a voice of the character. The modular approach described in Elibol allows for “for rapidly learning [character language models] from new movies.” (Elibol, Pg. 7, para. 1). However, Goslin and Elibol fail to expressly recite generate a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
The relevance of Garcia is described above with relation to claim 1. Regarding claim 11, Garcia teaches generate a response message regarding the response of the voice assistant program… (The AI character 208 is implemented through the “contextual response manager 212 [which] executes one or more learned models (character specialized model) to determine the AI character response output(s) 214,” where the one or more models are trained by machine learning engine 325 of the training manager 216, and the training manager 216 can be “implemented by one or more cloud-based devices, such as one more servers, processors, and/or virtual machines” which are separate from the user device 202 (cloud-based devices are indicated as an alternative to implementing the training manager 216 “by the processor 204 of the user device 202”); Garcia, ¶¶ [0032]) by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together (“The contextual response manager 212 of the example of FIG. 3 includes a response generator 336 {thus both models are included in the voice assistant program together}” and “The response generator 336 {...in the character response model} uses the contextual response model(s) 328 [to] account for character-specific knowledge in determining what the AI character 208 should say” where the system uses “one or more contextual response model(s) 328,” thus indicating multiple contextual response models may be used. “The response generator 336 applies learned model(s) (e.g., the contextual response model(s) 328, the emotional voicing model(s) 330, the physical response model(s) 332) to determine one or more AI character response outputs 214 (block 602) {using a first NLG model... and a second NLG model}”; Garcia, ¶¶ [0074], [0094]); generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character (“The example model(s) generated herein can further serve as rules to enable an AI character to more accurately express emotions associated with input or output content as compared to use of monotone voice” thus implicitly disclosing that the example model is not monotone {...including one of at least a tone or intonation of the character...}; Garcia, ¶¶ [0116]) by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together (“The model(s) can include one or more emotion voicing model(s) 330 that are used by the contextual response manager 212 to determine how the AI character 208 should say the content {by using...together}” including a first model “indicative of the range of character speech patterns when happy to determine how the AI character should express happiness {a first text to speech (TTS) model included in the voice assistant program}” and a second model “indicative of the range of character speech patterns when sad to determine how the AI character 208 should express sadness {a second TTS model included in the character specialized model}.”; Garcia, ¶¶ [0071])…wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message (“the contextual response model(s) 328 account for character-specific knowledge {data reflecting characteristics of a predetermined character…} in determining what the AI character 208 should say {for generating a response message}” where “the contextual response model(s) 328” is a “learned model {a model trained by using...}” which is applied by the “response generator 336... to determine one or more AI character response outputs 214”; Garcia, ¶¶ [0074], [0094]), and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message (“the emotion voicing model(s) 330 can include a first model generated based on training data {the first... TTS models are trained by using data...} indicative of the range of character speech patterns when happy to determine how the AI character should express happiness and a second model generated based on training data {the second TTS models are trained by using data...} indicative of the range of character speech patterns {...reflecting the voice characteristics} when sad to determine how the AI character 208 {...of the predetermined character} should express sadness {...for generating the sound of the response message}”; Garcia, ¶¶ [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, to incorporate the teachings of Garcia to include generate a response message regarding the response of the voice assistant program by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together; generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message. The systems and methods described in Garcia allow for more realistic “user interaction with the AI character” which “reflects the user's expectations for the context in which the interaction occurs and/or is consistent with a storyline in which character being portrayed is associated.” (Garcia, ¶ [0016]).

Regarding claim 20, Goslin discloses A server for providing a voice assistant service, the server comprising (“the Display Device 105 (voice assistant program) parses the input locally without the need for other devices. In some embodiments, however, the input may be transmitted to one or more remote servers (e.g., in the cloud) to parse,” and “The program code may execute … entirely on the remote computer or server.” Thus, a server performing the functions described with reference to the display device is envisioned; Goslin, ¶¶ [0033], [0070]); a communication interface (“the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN)”; Goslin, ¶ [0070]); a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions to  (“CPU 110 retrieves and executes programming instructions stored in Memory 115” which may be part of a remote computer; Goslin, ¶¶ [0021], [0070]): obtain a plurality of character specialized models to interoperate with a voice assistant program of a device (system 100, incorporating the method 200, includes a display device 105 and storage 120, where “Storage 120 includes multiple Characters 135 (plurality of character specialized models),” and where storage 120 may include “network attached storage (NAS), or storage area-network (SAN), (external device)” and “one or more components of Display Device 105 (voice assistant program) may be located remotely and accessed via a network (further examples of external devices),” as such, the characters 135 (character specialized models) for the system 100 are received from an external device.; Goslin, ¶ [0021]); obtain, through the communication interface, a user voice input of the device (system 100, incorporating the method 200, includes a display device 105 and storage 120, where “Storage 120 includes multiple Characters 135 (plurality of character specialized models),” and where storage 120 may include “network attached storage (NAS), or storage area-network (SAN), (external device)” and “one or more components of Display Device 105 may be located remotely and accessed via a network (further examples of external devices),” as such, the characters 135 (character specialized models) for the system 100 (voice assistant program) are received from an external device, such as a server.; Goslin, ¶¶ [0021], [0026], [0070]. Further, the method 200 can include “At block 210, the Display Device 105 receives input from one or more users,” in which “the input can be provided as verbal (user voice input) command or instruction (a request for a response of the voice assistant program).”; Goslin, ¶¶ [0032]), determine whether the user voice input comprises a word indicating a character (“if the user addressed a particular character,” where addressing a particular character is a word indicating a character, and where “Display Device 105 determines whether there is a particular Character 135 associated with the received input” thus, determining whether the user voice input comprises the word indicating a character; Goslin, ¶¶ [0033]); select, from the plurality of character specialized models, a character specialized model corresponding to the word indicating the character (“the Display Device 105 determines whether there is a particular Character 135 associated with the received input. For example, if the user addressed a particular character, the appropriate Character 135 should be used to respond.”; Goslin, ¶¶ [0033]), determine a request for a response of the voice assistant program, based on analysis of the user voice input (“the input can be provided as verbal command or instruction, written or textual request” where “Display Device 105 parses the input using one or more natural language processing algorithms” and the parsed input is used to determine “whether there is a particular Character 135 associated with the received input. {based on analysis of the user voice input by using the voice assistant program}”; Goslin, ¶¶ [0032]-[0033]); generate a response message regarding the response of the voice assistant program in text format, using… the character specialized model (“the method 200 then proceeds to block 235, where the Display Device 105 (voice assistant program) determines the appropriate response(s) based on the parsed input” and “the determined response ... may include audio output (e.g., using text-to-speech), written output, and the like” where “displayed Character 135 may move and appear to be speaking to the user(s),” where audio output speaking to a user is a response message which is generated and “move and appear to be speaking to the user(s)” is using the character specialized model.; Goslin, ¶¶ [0035], [0036]); and provide the generated response message to the device (“The method 200 then proceeds to block 240, where the determined response…” to the received input “is outputted to the user(s),” where the determined response “may include audio output (e.g., using text-to-speech), written output, and the like.”; Goslin, ¶ [0036]). However, Goslin fails to expressly recite wherein the character specialized model is a model trained by using data related to a voice of the character, generate a response message regarding the response of the voice assistant program in text format by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together, and generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, and wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
The relevance of Elibol is described above with relation to claim 1. Regarding claim 20, Elibol teaches wherein the character specialized model is a model trained by using data related to a voice of the character (Discloses “train[ing] a recurrent neural net based model on a dataset containing dialogs from 2496 movies to learn a general model” followed by “us[ing] the learned parameters to initialize a model that has a unique projection layer for each character in the show”; Elibol, Pg. 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin to incorporate the teachings of Elibol to include wherein the character specialized model is a model trained by using data related to a voice of the character. The modular approach described in Elibol allows for “for rapidly learning [character language models] from new movies.” (Elibol, Pg. 7, para. 1). However, Goslin and Elibol fail to expressly recite generate a response message regarding the response of the voice assistant program in text format by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together, and generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, and wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message.
The relevance of Garcia is described above with relation to claim 1. Regarding claim 20, Garcia teaches generate a response message regarding the response of the voice assistant program… (The AI character 208 is implemented through the “contextual response manager 212 [which] executes one or more learned models (character specialized model) to determine the AI character response output(s) 214,” where the one or more models are trained by machine learning engine 325 of the training manager 216, and the training manager 216 can be “implemented by one or more cloud-based devices, such as one more servers, processors, and/or virtual machines” which are separate from the user device 202 (cloud-based devices are indicated as an alternative to implementing the training manager 216 “by the processor 204 of the user device 202”); Garcia, ¶¶ [0032]) by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together (“The contextual response manager 212 of the example of FIG. 3 includes a response generator 336 {thus both models are included in the voice assistant program together}” and “The response generator 336 {...in the character response model} uses the contextual response model(s) 328 [to] account for character-specific knowledge in determining what the AI character 208 should say” where the system uses “one or more contextual response model(s) 328,” thus indicating multiple contextual response models may be used. “The response generator 336 applies learned model(s) (e.g., the contextual response model(s) 328, the emotional voicing model(s) 330, the physical response model(s) 332) to determine one or more AI character response outputs 214 (block 602) {using a first NLG model... and a second NLG model}”; Garcia, ¶¶ [0074], [0094]); generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character (“The example model(s) generated herein can further serve as rules to enable an AI character to more accurately express emotions associated with input or output content as compared to use of monotone voice” thus implicitly disclosing that the example model is not monotone {...including one of at least a tone or intonation of the character...}; Garcia, ¶¶ [0116]) by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together (“The model(s) can include one or more emotion voicing model(s) 330 that are used by the contextual response manager 212 to determine how the AI character 208 should say the content {by using...together}” including a first model “indicative of the range of character speech patterns when happy to determine how the AI character should express happiness {a first text to speech (TTS) model included in the voice assistant program}” and a second model “indicative of the range of character speech patterns when sad to determine how the AI character 208 should express sadness {a second TTS model included in the character specialized model}.”; Garcia, ¶¶ [0071])…wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message (“the contextual response model(s) 328 account for character-specific knowledge {data reflecting characteristics of a predetermined character…} in determining what the AI character 208 should say {for generating a response message}” where “the contextual response model(s) 328” is a “learned model {a model trained by using...}” which is applied by the “response generator 336... to determine one or more AI character response outputs 214”; Garcia, ¶¶ [0074], [0094]), and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message (“the emotion voicing model(s) 330 can include a first model generated based on training data {the first... TTS models are trained by using data...} indicative of the range of character speech patterns when happy to determine how the AI character should express happiness and a second model generated based on training data {the second TTS models are trained by using data...} indicative of the range of character speech patterns {...reflecting the voice characteristics} when sad to determine how the AI character 208 {...of the predetermined character} should express sadness {...for generating the sound of the response message}”; Garcia, ¶¶ [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, to incorporate the teachings of Garcia to include generate a response message regarding the response of the voice assistant program in text format by using a first natural language generation (NLG) model included in the voice assistant program and a second NLG model included in the character specialized model together, and generate sound of the response message reflecting voice characteristics of the character including at least one of a tone or an intonation of the character by using a first text to speech (TTS) model included in the voice assistant program and a second TTS model included in the character specialized model together, and wherein the second NLG model is a model trained by using data reflecting characteristics of a predetermined character for generating the response message, and wherein the second TTS model is a model trained by using data reflecting the voice characteristics of the predetermined character for generating the sound of the response message. The systems and methods described in Garcia allow for more realistic “user interaction with the AI character” which “reflects the user's expectations for the context in which the interaction occurs and/or is consistent with a storyline in which character being portrayed is associated.” (Garcia, ¶ [0016]).

Claims 2, 4, 7, 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goslin, Elibol, and Garcia as applied to claims 1 and 11 above, and further in view of Mathias.

Regarding claim 2, the rejection of claim 1 is incorporated. Goslin, Elibol, and Garcia discloses all of the elements of the current invention as stated above. Goslin further discloses using natural language processing (“Display Device 105 parses the input using one or more natural language processing algorithms.”; Goslin, ¶ [0037]). However, Goslin, Elibol, and Garcia fails to expressly recite wherein the character specialized model comprises at least one of a first natural language understanding (NLU) model for a voice interpretation, a first dialog management (DM) model for determining a type of the response message, or a first text to speech (TTS) model for determining an output characteristic of the response message.
Mathias teaches systems and methods for “processing user utterances in multiple domains and, based on the results, selecting the most likely or appropriate domain.” (Mathias, ¶ [0013]). Regarding claim 2, Mathias teaches wherein the voice assistant program further comprises at least one of a first natural language understanding (NLU) model for a voice interpretation (“spoken language processing system 100 can include … a multi-domain NLU engine 114” to “determine what the user would like to do, also known as the user intent, based on the transcription from the ASR module,” thus for voice interpretation.; Mathias, ¶¶ [0029], [0018]); a first dialog management (DM) model for determining a type of the response message(“spoken language processing system 100 can include ... a dialog manager 116” where the dialog manager (dialog management model) “can then formulate a response to the user that prompts the user for the appropriate information,” thus determines the type of response.; Mathias, ¶¶ [0029], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, and as modified by the context aware AI characters of Garcia, to incorporate the teachings of Mathias to include wherein the character specialized model comprises at least one of a first natural language understanding (NLU) model for a voice interpretation, a first dialog management (DM) model for determining a type of the response message, or a first text to speech (TTS) model for determining an output characteristic of the response message. Processing user utterances through multiple domains as described in Mathias allows “a spoken language processing system [to] be more responsive to user utterances” and allows “users to arbitrarily switch domains without first informing the spoken language processing system of the domain to which the user is switching for a particular utterance.” (Mathias, ¶ [0013]).

Regarding claim 4, the rejection of claim 2 is incorporated. Goslin and Elibol disclose all of the elements of the current invention as stated above. Goslin further discloses using natural language processing (“Display Device 105 parses the input using one or more natural language processing algorithms.”; Goslin, ¶ [0037]). However, Goslin and Elibol fail to expressly recite wherein the character specialized model comprises at least one of a second NLU model for a voice interpretation, or a second DM model for determining a type of the response message.
The relevance of Mathias is described above with relation to claim 2. Regarding claim 4, Mathias teaches wherein the character specialized model further comprises at least one of a second NLU model for a voice interpretation(“spoken language processing system 100 can include … a multi-domain NLU engine 114” to “determine what the user would like to do, also known as the user intent, based on the transcription from the ASR module,” thus for voice interpretation, where “the multi-domain NLU engine may use any number of individual domain-specific NLU modules to process the transcription in multiple domains at the same time or substantially the same time (e.g., in parallel or asynchronously),”; Mathias, ¶¶ [0029], [0018], [0013]); or a second DM model for determining a type of the response message(“spoken language processing system 100 can include ... a dialog manager 116” where the dialog manager (dialog management model) “can then formulate a response to the user that prompts the user for the appropriate information,” thus determines the type of response.; Mathias, ¶¶ [0029], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, and as modified by the context aware AI characters of Garcia, to incorporate the teachings of Mathias to include wherein the model of the voice assistant program comprises at least one of a second NLU model for a voice interpretation, or a second DM model for determining a type of the response message. Processing user utterances through multiple domains as described in Mathias allows “a spoken language processing system [to] be more responsive to user utterances” and allows “users to arbitrarily switch domains without first informing the spoken language processing system of the domain to which the user is switching for a particular utterance.” (Mathias, ¶ [0013]).

Regarding claim 7, the rejection of claim 4 is incorporated. Goslin and Elibol disclose all of the elements of the current invention as stated above. Goslin further discloses using one or more natural language processing algorithms (“Display Device 105 parses the input using one or more natural language processing algorithms.”; Goslin, ¶ [0037]). However, Goslin and Elibol fail to expressly recite wherein the generating the response message using the model of the voice assistant program together with the character specialized model comprises at least one of: using the first NLU model and the second NLU model together; using the first NLG model and the second NLG model together; or using the first TTS model and the second TTS model together.
The relevance of Mathias is described above with relation to claim 2. Regarding claim 7, Mathias teaches wherein the generating the response message further comprises: using the first NLU model and the second NLU model together (“The multi-domain NLU engine,” as applied to the model of the Display Device 105 (voice assistant program) for generating the response and the model of Character 135 (character specialized model) for the voice used in the generating the response cited from Goslin and described with reference to claim 3, “may use any number of individual domain-specific NLU modules to process the transcription in multiple domains at the same time or substantially the same time (e.g., in parallel or asynchronously). After the domain-specific NLU modules have produced results (e.g., determined one or more likely interpretations) and, optionally, scores for those results (such as a confidence score or a likelihood score), the most likely or appropriate interpretation may be selected,” thus indicating the use of at least a first and second NLU model being used to generate the most likely or appropriate interpretation from which to generate the response message; Mathias, ¶ [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, and as modified by the context aware AI characters of Garcia, to incorporate the teachings of Mathias to include wherein the generating the response message using the model of the voice assistant program together with the character specialized model comprises: using the first NLU model and the second NLU model together. Processing user utterances through multiple domains as described in Mathias allows “a spoken language processing system [to] be more responsive to user utterances” and allows “users to arbitrarily switch domains without first informing the spoken language processing system of the domain to which the user is switching for a particular utterance.” (Mathias, ¶ [0013]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 14 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goslin, Elibol, Garcia, and Mathias as applied to claim 2 above, and further in view of Garcia.

Regarding claim 5, the rejection of claim 2 is incorporated. Goslin, Elibol, Garcia, and Mathias disclose all of the elements of the current invention as stated above. However, Goslin, Elibol, and Mathias fail to expressly recite wherein the character specialized model is trained by another device using a model generation tool provided to the another device, and is a training model trained using at least one of machine learning, a neural network, genes, deep learning, or a classification algorithm as an artificial intelligence (Al) algorithm.
The relevance of Garcia is described above with relation to claim 1. Regarding claim 5, Garcia teaches wherein the character specialized model is trained by another device (The AI character 208 is implemented through the “contextual response manager 212 [which] executes one or more learned models (character specialized model) to determine the AI character response output(s) 214,” where the one or more models are trained by machine learning engine 325 of the training manager 216, and the training manager 216 can be “implemented by one or more cloud-based devices, such as one more servers, processors, and/or virtual machines” which are separate from the user device 202 (cloud-based devices are indicated as an alternative to implementing the training manager 216 “by the processor 204 of the user device 202”); Garcia, ¶¶ [0034], [0065], [0045]); using a model generation tool provided to the another device, and (the cloud based device (the other device) uses “the machine learning engine 325” of the training manager 216 (the model generation tool) to “generate one or more models that are used by the contextual response manager 212 to determine the outputs to be provided by the AI character,”; Garcia, ¶ [0034], [0065], FIG. 3); and is a training model trained using at least one of machine learning, a neural network, genes, deep learning, or a classification algorithm as an artificial intelligence (Al) algorithm (The “contextual response manager 212 of FIG. 2 is trained by a training manager 216,” thus the training manager 216 is a training model, and incorporates “machine learning technique(s) (e.g., supervised learning) and based on training dataset(s)” to train the contextual response manager 212. The training manager 216 trains the contextual response manager 212 using a machine learning engine 325, where the “trainer 324 trains the machine learning engine 325 using the dataset(s) identified by the searcher 322 (e.g., supervised learning),” thus the training manager 216 is trained using machine learning; Garcia, ¶¶ [0034], [0065], FIG. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, as modified by the context aware AI characters of Garcia, and by the multi-domain natural language processing systems of Mathias, to further incorporate the teachings of Garcia to include wherein the character specialized model is trained by another device using a model generation tool provided to the other device, and is a training model trained using at least one of machine learning, a neural network, genes, deep learning, or a classification algorithm as an artificial intelligence (Al) algorithm. The systems and methods described in Garcia allow for more realistic “user interaction with the AI character” which “reflects the user's expectations for the context in which the interaction occurs and/or is consistent with a storyline in which character being portrayed is associated.” (Garcia, ¶ [0016]).

Regarding claim 6, the rejection of claim 5 is incorporated. Goslin, Elibol, Garcia, and Mathias disclose all of the elements of the current invention as stated above. However, Goslin, Elibol, and Mathias fail to expressly recite wherein the model generation tool provided to the other device is used by the other device to generate at least one of the first NLU model, the first NLG model, or the first TTS model.
The relevance of Garcia is described above with relation to claim 1. Regarding claim 6, Garcia teaches wherein the model generation tool provided to the other device is used by the other device to generate at least one of the second NLU model, the second NLG model, or the second TTS model (“The training manager 216 generates one or more machine learning models that define, for example, what content the AI character 208 should say when portraying the emotion of excitement based on the training using dataset(s) including dialogue data associated with emotion data labeled as indicating excitement for one or more time periods of the storyline. The contextual response manager 212 uses the learned models to generate the AI character response output(s) 214 that enable the AI character 208 to respond to the user input(s) 210 and/or the application cue(s) 211,” thus, the other device is using the training manager 216 to generate models which include at least natural language generation (“models that define…what content the AI character 208 should say”), natural language understanding (“models… enable the AI character 208 to respond to the user input(s) 210”), and text to speech (models that… generate the AI character response output(s) 214”); Garcia, ¶ [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, as modified by the context aware AI characters of Garcia, and by the multi-domain natural language processing systems of Mathias, to further incorporate the teachings of Garcia to include wherein the model generation tool provided to the other device is used by the other device to generate at least one of the second NLU model, the second NLG model, or the second TTS model. The systems and methods described in Garcia allow for more realistic “user interaction with the AI character” which “reflects the user's expectations for the context in which the interaction occurs and/or is consistent with a storyline in which character being portrayed is associated.” (Garcia, ¶ [0016]).

Regarding claim 15, the rejection of claim 12 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goslin, Elibol, and Garcia as applied to claim 1 above, and further in view of Brown.

Regarding claim 8, the rejection of claim 1 is incorporated. Goslin, Elibol, and Garcia disclose all of the elements of the current invention as stated above. However, Goslin, Elibol, and Garcia fail to expressly recite further comprising: receiving, from the external device, a list of character specialized models; displaying the list of character specialized models; and receiving a selection of the plurality of character specialized models from the list of character specialized models, wherein the receiving the plurality of character specialized models comprises receiving the selected character specialized model from the server.
Brown teaches systems and methods for implementing a team of conversational virtual assistants. (Brown, ¶ [0024]). Regarding claim 8, Brown teaches further comprising: receiving, from the external device, a list of character specialized models (“The virtual assistant team 102 may be implemented in cooperation with the virtual assistant service 108. [where], the virtual assistant service 108 provides cloud computing resources, including computational resources, storage resources, networking resources, and the like, that operate remotely to the smart device 104 or other devices,” where the virtual assistant team 102 (character specialized models) are received remotely (from an external device); Brown, ¶ [0040]); displaying the list of character specialized models (The pool of available virtual assistants 804 for the virtual assistant team is displayed as a list on the virtual assistant agency interface 800, as shown in FIG. 8.; Brown, ¶ [0132], FIG. 8); and receiving a selection of the plurality of character specialized models from the list of character specialized models (“Through the virtual assistant agency interface 800 a user may acquire a virtual assistant (e.g., by selecting a buy button),” thus receiving a selection of the available virtual assistants (character specialized models) from the pool of available virtual assistants (list of character specialized models); Brown, ¶ [0135], FIG. 8), wherein the receiving the plurality of character specialized models comprises receiving the selected character specialized model from the server (“In some examples, the user may at least partially download a virtual assistant to a smart device” from the virtual assistant agency interface, where the “the virtual assistant service may also provide a virtual assistant agency interface” and “the virtual assistant service 108 may include one or more computing devices… [which] may be implemented as one or more desktop computers, laptop computers, servers, and so on.”; Brown, ¶¶ [0135], [0026], [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, as modified by the context aware AI characters of Garcia, to incorporate the teachings of Brown to include further comprising: receiving, from the external device, a list of character specialized models; displaying the list of character specialized models; and receiving a selection of the plurality of character specialized models from the list of character specialized models, wherein the receiving the plurality of character specialized models comprises receiving the selected character specialized model from the server. The systems and methods described here allow for virtual assistants to be “selectively presented to end-users to adapt to different contexts, thereby providing a rich user experience,” as recognized by Brown. (Brown, ¶ [0028]).

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goslin, Elibol, and Garcia as applied to claim 1 above, and further in view of Weston (U.S. Pat. App. Pub. No. 2008/0183678, hereinafter Weston).

Regarding claim 9, the rejection of claim 1 is incorporated. Goslin, Elibol, and Garcia disclose all of the elements of the current invention as stated above. However, Goslin, Elibol, and Garcia fail to expressly recite further comprising: establishing short range communication with a product; and obtaining, from the product via the short range communication, link information for downloading the plurality of character specialized models, wherein the receiving the plurality of character specialized models comprises downloading the plurality of character specialized models using the link information.
Weston teaches “systems and methods for providing a virtual character for personalized interaction with a user.” (Weston, ¶ [0003]). Regarding claim 9, Weston teaches further comprising: establishing short range communication with a product (“the carrying device is further configured to communicate with (establish communication) one or more interactive stations (product) to receive and/or send information relating to the virtual character 190,” where “the interactive stations may comprise one or more computing devices that communicate with the carrying device, such as through... BLUETOOTH,” thus establishing a BLUETOOTH connection (short range communication) with the interactive station (product).; Weston, ¶ [0044]); and obtaining, from the product via the short range communication, link information for downloading the plurality of character specialized models (“the carrying device is further configured to communicate with (short range communication) one or more interactive stations (product) to receive and/or send information relating to the virtual character 190,” thus, receiving (downloading) information relating to the virtual character (character specialized model), where “The data received from the interactive station may be … later downloaded to a home computing system,” where data received and later downloaded both indicate that link information (e.g., such that data may be downloaded from the interactive station and/or another site) has been provided by the interactive station, and thus obtained by the system and method; Weston, ¶¶ [0044], [0045]), wherein the receiving the plurality of character specialized models comprises downloading the plurality of character specialized models using the link information (“The data received from the interactive station may be … later downloaded to a home computing system,” where, by receiving data and later downloading the information relating to the virtual character 190 (the character specialized model), the system and method uses the link information provided by the interactive station to download the plurality of character specialized models; Weston, ¶ [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for a digital companion device of Goslin as modified by the systems and methods for individual movie character model training of Elibol, as modified by the context aware AI characters of Garcia,  to incorporate the teachings of Weston to include further comprising: establishing short range communication with a product; and obtaining, from the product via the short range communication, link information for downloading the plurality of character specialized models, wherein the receiving the plurality of character specialized models comprises downloading the plurality of character specialized models using the link information. The systems and methods described in Weston provide for “a more robust, emotionally intelligent avatar or virtual character that better understands the user and his or her goals and personality.” (Weston, ¶ [0007]).

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doggett et al. (U.S. Pat. App. Pub. No. 2019/0340238) discloses systems and methods for perform simultaneous measurements of offensiveness and politeness during interactions between an NLG AI system and a human user.
Talwar et al. (U.S. Pat. App. Pub. No. 2019/0147849) discloses systems and methods for generating natural language generation (NLG) outputs based on characteristics or style of a user's speech.
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657          
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                                                                            
11/7/2022